Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 02/23/2021 Amendment in the application of Zhang for the "UE SUPPORTING LOW-LATENCY WIRELESS COMMUNICATION, METHOD AND APPARATUS IN BASE STATION" filed 10/15/2019.   This application is a continuation of 15/916,213, filed 03/08/2018 now U.S. Patent #10,484,157 which is a continuation in part of PCT/CN2016/ 098267 filed 09/07/2016, and claims foreign priority to 201510574983.4 filed 09/10/2015 in China.  The amendment and response has been entered and made of record.  Claims 1-3, 5-8, 10-14, 16 have been amended, and new claims 17-20 have been added.  Claims 1-20 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.       Claims 1-3, 5-8, 10-12, 14, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US#10,243,713) in view of Andgart et al. (US#20160270072). 
 	Regarding claims 11, 14, the references disclose a system and apparatus for performing low-latency transmission based on LTE time slot, in accordance with the essential features of the claim.  Chen et al. (US#10,243,713) discloses a UE/BS supporting low-latency wireless communication, comprising: a first module for receiving a first signaling, the first signaling indicating at least first information: whether a target RS set is transmitted in a first LTE timeslot; (see Figs. 7-9; Col. 1, lines 41-54 & Col. 15, line 61 to Col. 18, line 39: wireless devices that support DMRS based DL low latency operations.  In some examples, the second TTI may include the first TTI. For instance, the second TTI may be an LTE subframe and the first TTI may be an LTE symbol period as shown in Figs. 2-6); a second module for receiving the target RS set and a second data in the second LTE timeslot according to the indication of the first signaling, and according to the target RS set received in the second LTE timeslot, estimating a f a wireless channel through which the second data passes (see also Figs. 7-9; Col. 15, line 61 to Col. 18, line 39: demodulation reference signal (DMRS) pattern for resources of a low latency TTI); wherein the target RS set comprises P RSs, P being a positive integer, and the P RSs are respectively mapped to P antenna ports; the second data is transmitted by the P antenna ports; the second LTE timeslot is an LTE timeslot that is behind the first LTE timeslot and continuous with the first LTE timeslot; the first information indicates that the target RS set is not transmitted in the first Figs. 4-5; Col. 10, line 34 to Col. 13, line 63 : DMRS patterns 400, 500 that support demodulation reference signal based DL low latency operations).  
However, Chen et al. references does not disclose expressly wherein the physical layer channel occupied by the second data is mapped to a Downlink Shared Channel (DL-SCH).   In the same field of endeavor, Andgart et al. (US#20160270072) discloses the LTE physical downlink shared channel (PDSCH) assignments use resource elements spread over the orthogonal frequency division multiplexed (OFDM) symbols in a 1 ms downlink subframe.  One method to decrease latency is to use PDSCH assignments covering a (consecutive) subset of symbols within the subframe. Such a subset of symbols may be referred to as sub-subframe (SSF)(i.e., assigning resources based on a shorter duration than a full subframe).  A SSF effectively divides the 1 ms subframe into shorter subframes, or sub-subframes (see Fig. 1; para [0009]-[0013]: the DMRS of the first slot is mapped to the PDSCH in the first slot, and the DMRS of the second slot is mapped to the PDSCH of the second slot).
Regarding claims 12, 16, the references further teach wherein the second pattern is the RS pattern of the LTE downlink URS in the former 0.5ms of a special subframe of a first configuration (Andgart: Fig. 1; para [0009]-[0011]).
Regarding claims 17, 19, the references further teach wherein the target RS set is UE specific, or, the first signaling includes scheduling information of the second data (Andgart: Fig. 1; para [0009]-[0011]).
Regarding claims 18, 20, the references further teach wherein the first information is indicated by one bit in the first signaling (Chen et al.: Figs. 7-9; Col. 1, lines 41-54 & Col. 15, line 61).	

One skilled in the art would have recognized the need for effectively and efficiently performing low-latency transmission based on LTE time slot, and would have applied Andgart’s novel use of the UE specific reference signals, such as demodulation reference signals (DMRS), with shortened scheduling into Chen’s teaching of system and method for facilitating demodulation of low latency control or data channels in wireless communications.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Andgart’s DMRS with shortened scheduling into Chen’s DMRS based DL for low latency with the motivation being to provide a method and apparatus for UE supporting low latency wireless communication.
Allowable Subject Matter
8.	Claims 4, 9, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the second data occupies K1 OFDM symbols in the second LTE timeslot, the second LTE timeslot includes K2 OFDM symbols, K1 is a positive integer less than K2, and K2 is a positive integer, as specifically recited in the claims. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Mar. 20, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477